Citation Nr: 1443288	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right foot disability. 

2.  Entitlement to a rating in excess of 20 percent for a left foot disability.

3.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

4.  Entitlement to a rating in excess of 20 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from January 1983 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2010.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board and in an August 2012 decision, the Board denied the issues currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2014 memorandum decision, the Court set aside the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.

The issues of entitlement to service connection for gout and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record.  Specifically, in an August 2014 statement, the Veteran reported that he had recently lost his job, but did not specifically state that the loss of his job was due solely to those disabilities which are currently on appeal.  Additionally, neither the issue of entitlement to service connection for gout nor the issue of entitlement to a TDIU has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.     

REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

In an August 2014 statement, the Veteran indicated that his disabilities had become so severe that he was unable to work as a result.  The Veteran was last provided a VA examination in January 2012 and there is no indication from that examination report that the Veteran was unable to work as a result of his service-connected foot and ankle disabilities.  Therefore, it appears as though the Veteran's foot and ankle disabilities may have worsened since his last VA examination.  Additionally, in the March 2014 memorandum decision, the Court noted that there were some inconsistencies in the private evidence, when compared to the VA Medical Center medical findings as to whether the Veteran has ankylosis of either of his ankles. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination of his feet and ankles to determine the current level of severity of all impairment resulting from those disabilities.

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA or private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from his foot and ankle disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide ranges of motion, as measured in degrees, for relevant joints of the ankles and feet.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  The examiner should also state whether or not the Veteran's ankle disabilities are the equivalent of ankyloses of the ankles.  The examiner also should state whether the ankle and feet disabilities result in marked interference with employment or frequent hospitalization.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

